FILED
                           NOT FOR PUBLICATION
                                                                              MAY 23 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No.    17-16763

             Plaintiff-Appellee,                D.C. Nos.    1:16-cv-01945-LJO
                                                             1:07-cr-00156-LJO-2
 v.

JORDAN HUFF,                                    MEMORANDUM*

             Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted May 18, 2022**
                              Pasadena, California

Before: LEE and BRESS, Circuit Judges, and FITZWATER,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for the
Northern District of Texas, sitting by designation.
      Movant Jordan Huff (“Huff”) appeals the denial of his motion under 28 U.S.C.

§ 2255 to vacate, set aside, or correct his 18 U.S.C. § 924(c) convictions and

sentences. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we affirm.

      We review de novo the district court’s denial of a § 2255 motion, and we

review the district court’s factual findings for clear error. United States v. Guess, 203

F.3d 1143, 1145 (9th Cir. 2000).

      1.     We do not reach the government’s argument that we should dismiss in

part the certificate of appealability (“COA”) as improvidently granted. See Phelps v.

Alameda, 366 F.3d 722, 726 (9th Cir. 2004) (“[M]erits panels are not required to

examine allegedly defective COAs in the face of jurisdictional challenges.”).

      2.     It is apparent from the record that Huff’s § 924(c) convictions are

predicated on Hobbs Act robbery, not conspiracy to commit Hobbs Act robbery. But

Huff contends that, after United States v. Davis, 139 S. Ct. 2319 (2019), his Hobbs

Act robbery convictions are invalid predicate crimes of violence for a § 924(c)

conviction because they are based on either a Pinkerton or an aiding-and-abetting

theory of liability. This argument is foreclosed by our precedents. See Young v.

United States, 22 F.4th 1115, 1122-23 (9th Cir. 2022) (explaining that “there is no

distinction between aiding-and-abetting liability and liability as a principal under

federal law[,]” and holding that “aiding and abetting a crime of violence, such as


                                          -2-
armed bank robbery, is also a crime of violence”); United States v. Henry, 984 F.3d

1343, 1355-56 (9th Cir. 2021) (rejecting argument that § 924(c) conviction was

invalid if predicate offense was based on Pinkerton liability).

      Borden v. United States, 141 S. Ct. 1817 (2021) (plurality opinion), is not

clearly irreconcilable with these binding precedents. See United States v. Boitano, 796

F.3d 1160, 1164 (9th Cir. 2015) (recognizing that three-judge panel may not overrule

a prior panel opinion absent clearly irreconcilable, intervening higher authority). In

Borden the Court held that a criminal offense that requires only a mens rea of

recklessness cannot qualify as a “violent felony” under the force (or elements) clause

of the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(i). Borden, 141 S. Ct.

at 1821-22, 1834. But the Court did not address whether § 924(c) convictions can be

predicated on crime-of-violence convictions that are based on a Pinkerton or an

aiding-and-abetting theory of liability. The Court explicitly stated in Borden that it

was not addressing accessory liability. Id. at 1823 n.3 (stating that the Court had “no

occasion to address” inchoate crimes, such as conspiracy, or aiding-and-abetting

liability). Regardless, Borden confirmed preexisting Ninth Circuit precedent that

mere recklessness is not sufficient under the force clause, United States v. Grajeda,

581 F.3d 1186, 1191 (9th Cir. 2009), and Hobbs Act robbery in all events requires a




                                         -3-
greater mens rea than recklessness, United States v. Dominguez, 954 F.3d 1251, 1261

(9th Cir. 2020).

      3.     Huff has also briefed the uncertified issue of whether, after Davis, Hobbs

Act robbery—committed as a principal—is a valid predicate crime of violence for a

§ 924(c) conviction. Construing this argument as a motion to expand the COA, see

Ninth Cir. R. 22-1(e); Mardesich v. Cate, 668 F.3d 1164, 1169 n.4 (9th Cir. 2012), we

deny the motion because Huff has not “made a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2); see Dominguez, 954 F.3d at 1260-61

(reaffirming that Hobbs Act robbery is a crime of violence under § 924(c)(3)(A)).1

      Because Hobbs Act robbery is a crime of violence, regardless of the theory of

liability that Huff’s convictions are based on, we affirm the district court’s denial of

Huff’s § 2255 motion.

      AFFIRMED.




      1
            We therefore have no need to reach the government’s argument that Huff
procedurally defaulted his claims.



                                         -4-